NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



DIANNA JOYCE MARR,                     )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D17-1724
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Manatee County; Hunter W. Carroll,
Judge.

Howard L. Dimmig, II, Public
Defender, and David B. Falstad,
Special Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.